Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyakama et al (WO 2016/158695 A1). Miyakama is read from its English language equivalent US 2018/0001599 A1, and all citations are made thereto.
With regards to claim 1, Miyakama discloses an intermediate film for laminated glass having a one-layer structure or a two or more-layer structure comprising a resin layer containing a resin component and a plasticizer (Miyakama: para. [0001]-[0003]). It is noted that all though the claim recites a blending amount of plasticizer of 60 parts by weight or less per 100 parts by weight of the resin component, and first and second configurations, none of these limitations are positively recited due to the claimed phrase “….combination of the resin component and the plasticizer in the resin layer being such that when a composition having…”. This claimed phrase essentially recites a combination of a resin layer and a plasticizer, such that when blended in the amounts required, produce either the first or second claimed configuration. The physical presence of the recited blend is not required by the claim. The claim only requires a resin component and plasticizer which are capable of meeting either the first and second configuration when formed into a hypothetical mixture having 60 parts by weight or less plasticizer per 100 parts by weight of the resin component. The Miyakama reference discloses its resin component as a polymer formed from benzyl acrylate monomer, which is the same monomer used to form the claimed resin component (Miyakama: para. [0084] and [0206]; Present Spec. PGPub: para. [0087] and [0213]). The only other component in the interlayer film of Miyakama is triethylene glycol di-2-ethylhexanoate or triethylene glycol di-2-ethylbutyrate, which are both plasticizers according to the present specification (Miyakama: para. [0118]; Present Spec. PGPub: para. [0140] and [0221]. The only distinction seen is Miyamakama’s disclosure of a weight average molecular weight of 100,000 or more and 1,300,000 or less for the interlayer resin component, compared to the interlayer resin component weight average molecular weight of preferably 250,000 or more and preferably 2,000,000 or less (Miyakama: para. [0020]; Present Spec. PGPub: para. [0091]). Since the molecular weight ranges of Miyakama overlap those of the present specification, a person of ordinary skill would have expected the polymer resin component and plasticizer of Miyakama to have produced both of the first and second configurations as claimed, when blended such that there exists 60 parts by weight or less of plasticizer per 100 parts by weight of the resin component. In all other aspects, the material of Miyakama is substantially identical to that of the claimed invention, and since a composition and its properties are inseparable, the material of Miyakama should exhibit the same function as the claimed invention.
With regards to claim 4, since Miyakama discloses the a polymer component formed from a monomer according to the present specification, a plasticizer according to the present specification, and a weight average molecular weight overlapping the range of the present specification a person of ordinary skill would have expected the interlayer of Miyakama to have included the first configuration and the second configuration when blended such that there exists 60 parts by weight or less of plasticizer per 100 parts by weight of the resin component, with the claimed glass transition and tan-delta properties (see above discussion). See MPEP 2112.
With regards to claim 5, since Miyakama discloses the a polymer component formed from a monomer according to the present specification also having a weight average molecular weight overlapping the required range of the present specification, a person of ordinary skill would have expected the polymer component of Miyakama to have possessed the claimed glass transition temperature of 40⁰C or more (see above discussion). See MPEP 2112.
	With regards to claim 6, the resin component of the resin layer is benzyl acrylate, which is not a polyvinyl acetal resin (Miyakama: para. [0206]).
	With regards to claim 7, the resin component of the resin layer is benzyl acrylate, which is a monomer having a vinyl group (Miyakama: para. [0206]).
With regards to claim 8, the resin component of the resin layer is benzyl acrylate, which forms a (meth)acryloyl polymer (Miyakama: para. [0206]).
With regards to claim 9, the resin component of the resin layer is benzyl acrylate, more specifically a poly(benzyl(meth)acrylate), which has a vinyl group including a (meth)acrylic ester having a cyclic structure (Miyakama: para. [0084]).
With regards to claim 10, the plasticizer incudes triethylene glycol di-2-ethylhexanoate or triethylene glycol di-2-ethylbutyrate, which are organic ester plasticizers (Miayakama: para. [0118]).
With regards to claim 11, the plasticizer incudes triethylene glycol di-2-ethylhexanoate or triethylene glycol di-2-ethylbutyrate (Miayakama: para. [0118]).
With regards to claim 12, Miyakama discloses the interlayer film as comprising a first layer 1 and a second layer 2 arranged on a first side surface of the first layer 1 (Miyakama: para. [0069]; Fig. 1).
With regards to claim 13, Miyakama discloses the interlayer film as having a thickness T, wherein the first layer has a thickness of 0.25T or less (Miyakama: para. [0180]).
With regards to claim 14, Miyakama further discloses a third layer 3 arranged on a second side surface opposite to the first surface side of the first layer 1 (Miyakama: para. [0069]; Fig. 1).
With regards to claim 15, each of the first, second, and third layers contain thermoplastic resin and plasticizer according to Miyakama (i.e., the first layer is considered the resin layer, since it contains the thermoplastic layer and resin according to Miyakama, which are benzyl acrylate and either of  incudes triethylene glycol di-2-ethylhexanoate or triethylene glycol di-2-ethylbutyrate) (Miyakama: para. [0086] and [0114]).
With regards to claim 16, Miyakama discloses its interlayer film (i.e., the interlayer film according to claim 1) as arranged between first and second lamination glass members (Miyakama: para. [0031]).
With regards to claim 17, since only polyvinyl acetal resin is present, there exists 100% by weight polyvinyl acetal resin by amount resin (see above discussion).

Response to Arguments
	Applicant argues that the Examiner should consider limitations (ii) and (iii) when selecting the resin component. Applicant reiterates limitations (ii) and (iii). Applicant states that limitation (iii) requires the interlayer film including the first configuration. Applicant argues that the limitations need to be satisfied by the combination of the resin component and the plasticizer. Applicant’s arguments are not found persuasive because they are directed to a hypothetical combination. Applicant does not state that the claimed invention is a mixture which meets limitations (ii) and (iii). Applicant’s argument, as best understood, is that the materials specified in the claim must be capable of meeting limitations (ii) and (iii) when mixed. The Examiner asserted that the materials of Miyakama would have the same properties as those of the present specification, as they are compositionally identical. As best understood, the Examiner includes each feature required by the claims.
	Applicant argues that the limitations (i) to (iii) are defined in order to provide an interlayer film having excellent sound insulating property at low glass transition temperature. Applicant argues that the film of Miyakami does not exhibit the same functions. Applicant points to Examples 20 to 23 of Miyakama. Applicant compares Examples 1-5 of the present specification which have a plasticizer amount of 9 to 43.7 parts by weight per 100 parts by weight resin. These arguments are not found persuasive as it is not commensurate in scope with the present claims.  At the outset, the Examiner notes that if Applicant is attempting to argue the materials of Miyakama do not meet the claim, Applicant is essentially admitting the claimed invention is not enabled (i.e., if the materials of Miyakama, which of those of the present specification, are incapable of meeting the claims when hypothetically mixed as argued by Applicant, this would contradict the findings of Applicant’s specification). If Applicant is admitting the existence of unexpected results, such unexpected results are not commensurate with the claims since the claims do not physically require the presence of a specific amount of plasticizer, but rather, only that the claimed property exists when blended. Applicant’s arguments of unexpected results are also not persuasive as they only consider Examples 20-23 of Miyakama, without considering the reference as a whole. Furthermore, Examples 20-23 do not list the entirety of the amounts of plasticizer found in the art, nor do they rectify that, hypothetically, if plasticizer amount were claimed, Miyakama broadly discloses a plasticizer amount of more preferably 15 parts by weight or more (Miyakama: para. [0123]) but may also be 60 parts by weight or more (Miyakama: para. [0124]). In other words, Applicant is pointing to data significantly less than Miyakama’s preferable endpoint of 60 parts by weight, which is the same as the amount claimed. Applicant’s arguments of unexpected results are further unpersuasive since Applicant’s argued Examples 1-5 of the present specification are directed to plasticizer amounts of 9 to 43.7 parts by weight per 100 parts by eight resin. As best understood, Applicant was previously arguing the amount in a hypothetical mixture of 60 parts by weight. Applicant’s arguments are additionally unpersuasive as they are directed Examples in Miyakama with tan δ at specific plasticizer amounts which are not 60 parts by weight (i.e., presumably, the amount of plasticizer in the hypothetical mixture). Applicant is arguing an amount of plasticizer outside that of the hypothetical property of the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783